COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In Re: Gary Felsher, FGH Realty Partners,       §               No. 08-17-00111-CV
  TVO Indian Trail Partners, LP, and AT
  Willowpointe Partners, LP,                      §         AN ORIGINAL PROCEEDING

                        Relators.                 §                IN MANDAMUS

                                                  §

                                                  §

                                            ORDER

       The Court has this day considered the Relators’ emergency motion for temporary stay of
the show cause order entered by the trial court on April 26, 2017, and concludes the motion
should be GRANTED. It is, therefore, ORDERED that the show cause order entered by the
346th District Court on April 26, 2017 in cause number 2013DCV0181, styled Larry K. Durham,
Trustee of the Larry K. Durham Revocable Trust Dated 3/19/97 v. The Vandenburg
Organization, Inc., RVF Investment Corporation, SMJ-V Interest, Inc., TVO North America,
LLC, is stayed pending disposition of this original proceeding or further order of this Court.


       IT IS SO ORDERED this 1st day of May, 2017.




                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.